 Case 19-50680       Doc 80     Filed 04/29/20     Entered 04/29/20 18:59:08        Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION


 IN RE:                                           : CHAPTER 13
 DANIEL THOMAS GUILFOILE                          : CASE NO. 19-50680-JAM
                                                  :
         Debtor                                   : April 29, 2020

                              OBJECTION TO CONFIRMATION

       Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) objects to the confirmation
of the Chapter 13 Plan (ECF No. 64, “Plan”) of the above-captioned Debtor (“Debtor”) for the
following reason(s):

1. The Debtor has failed to maintain plan payments: Section 1326(a) of the Bankruptcy Code
   requires the Debtor to start making plan payments within 30 days of filing the plan or the case,
   whichever is earlier. The Debtor filed this case on May 17, 2019 and a Plan (ECF No. 38) on
   September 17, 2019. The Debtor should have paid a total of $2,100.00. To date, the Debtor
   has paid $1,000.00, and is overdue in the amount of $1,100.00. Given the failure to make
   payments, it appears that the Debtor will be unable to comply with 11 U.S.C. §1325(a)(6) by
   making all payments and complying with the Plan. The Debtor last made a payment in January
   of 2020.

           a. The Plan does not conform to the claims filed. The Plan asserts unsecured claims
              of $4,892.57, while filed unsecured claims total $8,092.57. The Plan asserts an
              arrearage on an auto loan in the amount of $20.00, while the actual arrearage is
              $50.00. The Plan makes no provision for a mortgage arrearage asserted to be
              $486,797.86. See ECF 52. The Trustee notes that the case was dismissed for filing
              deficiencies on June 5, 2019, well prior to the claims bar date of July 26, 2019, and
              was opened August 16, 2019 after the bar date ran.

2. The Plan is not feasible under Section 1325(a)(6) of the Bankruptcy Code. The Debtor’s excess
   income over expenses, according to Schedules I and J, is $2,094.95. A plan curing the
   mortgage arrearage, would require a monthly payment of at least $9,039.50 over a period of
   60 months. The Plan is not funded to pay such a proof of claim. The Plan is not in a form that
   can be administered by the Trustee or the court.

3. The Plan payment numbers are inconsistent The Plan proposes to pay $100 every two weeks
   (the Trustee believes a monthly figure should be used) forty two months or approximately
   $8,400.00. However the Plan asserts that only $5,000.00 will be paid in the Plan. In either
   event the Plan is funded to pay a significantly higher dividend than the 5% proposed.
Case 19-50680     Doc 80    Filed 04/29/20     Entered 04/29/20 18:59:08    Page 2 of 3




 Wherefore, the Trustee requests that Confirmation of the Plan be denied.

                                         /s/Patrick Crook
                                         Roberta Napolitano
                                         Chapter 13 Standing Trustee
                                         By Patrick Crook ct07670
                                         Staff Attorney
                                         10 Columbus Blvd., 6th Floor
                                         Hartford, Connecticut 06106
                                         Tel: 860-278-9410, ext. 110
                                         Fax: 860-527-6185
                                         Email: pcrook@ch13rn.com
Case 19-50680      Doc 80    Filed 04/29/20    Entered 04/29/20 18:59:08        Page 3 of 3




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                                 Bridgeport Division

IN RE:                                         : CHAPTER 13
DANIEL THOMAS GUILFOILE                        : CASE NO. 19-50680-JAM
                                               :
        Debtor.                                : April 29, 2020

                               CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the date set forth above, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
filing system, or by first class mail on the parties listed in section 2 below:

  1. Documents Served: Objection to Confirmation

  2. Parties Served Via First Class Mail:
     Debtor(s):
     DANIEL THOMAS GUILFOILE
     60 ROWLAND ROAD
     FAIRFIELD, CT 06824

  3. Parties Served Electronically Include:
     Debtor’s Attorney: PRO SE
     Email:

      Office of the United States Trustee:
      Kim McCabe, Assistant United States Trustee
      ustpregion02.nh.ecf@usdoj.gov


                                          /s/ Patrick Crook
                                          Patrick Crook Staff Atty.
